DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                                  Allowable Subject Matter
2.	Claims 1-2 are allowed.	
3.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: To perform position control by receiving a second command of an end point position from the command unit or without receiving the second command of the end point position from the command unit, wherein the control unit includes an in-deceleration torque limit release unit that, in a case of performing torque limitation of the motor, releases the torque limitation to increase torque output only during deceleration including remaining claim limitations. 
As per independent claim 2: Calculates a time constant of acceleration/ deceleration for securing the position control; and a time constant setting unit that, in a case of performing the torque limiting of the motor, automatically sets the time constant of the acceleration/deceleration calculated by the acceleration/deceleration time constant calculation unit before driving the motor including remaining claim limitations. 

                                               Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 4,988,935 to York discloses a motor control system. 
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Private Patent Application Information Retrieval (PAIR) system and the Patent Center.  Status information for published applications may be obtained from either Private PAIR or Patent Center.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846